Citation Nr: 0321444	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of fractures to the left 4th and 5th ribs.  

2.  Entitlement to a compensable disability rating for 
Wolff-Parkinson-White Syndrome.  

3.  Entitlement to an increased disability rating for 
sarcoidosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On January 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the documents provided by the 
veteran in April 2003, obtain records of 
recent medical treatment for the 
disorders at issue that are not evidenced 
by the current record.  Associate all 
available records with the claims folder.  

2.  After receipt of any medical records 
received from the appellant, afford the 
appellant the following VA examinations.  
The appellant's claims folder, and a copy 
of this development memorandum, must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this action:

(2)(a)  A medical examination, to be 
conducted by a appropriately qualified 
doctor, to ascertain the disability 
resulting from the appellant's 
sarcoidosis and the residuals of the left 
rib (4th and 5th) fractures.  After 
examining the medical evidence obtained 
from the Phelps County facility as well 
as the result of any contemporaneous 
clinical testing deemed appropriate, the 
examiner should respond to the following 
inquiries:

(2)(a)(i)  With regard to the appellant's 
sarcoidosis, does the appellant have 
symptoms tantamount to cor pulmonale, or 
cardiac involvement with congestive heart 
failure or progressive pulmonary disease 
with fever, night sweats, and weight loss 
despite treatment; or pulmonary 
involvement with symptoms requiring high 
dose corticosteroids?  

(2)(a)(ii)  With regard to the 
appellant's left rib fractures, do the 
residuals, if any, result in any of the 
following, and if so, to what extent?

(2)(a)(ii)(a)  Impaired motion of any 
portion of the spine?

(2)(a)(ii)(b)  Impaired pulmonary 
function, independent of that caused by 
the service-connected sarcoidosis?  

(2)(b)  An examination, to be conducted 
by a appropriately qualified doctor, to 
ascertain the severity of the appellant's 
Wolff-Parkinson-White syndrome.  After 
reviewing the appellant's claims folder 
and the materials received from the 
Phelps County Regional Medical Center, as 
well as conducting any appropriate 
clinical testing, the examiner must 
report the level of physical activity 
expressed in metabolic equivalents 
(METs), and all clinical manifestations 
should be reported in detail.  Should a 
treadmill test not be feasible owing to 
any medical contraindication, it should 
be so stated, and the examiner should 
provide an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness or 
syncope.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





